Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 39-42, 44-50, 54 and 60 are all the claims.
2.	Claims 43, 51-53 and 55 are canceled and Claims 39, 41, 44, 45, 54, and 60 are amended in the Response of 3/1/2022.
3.	Withdrawn Claims 56-59 are canceled by Examiner’s Amendment set forth below.
4.	Claims 39-42, 44-50, 54 and 60 are all the claims under examination.

Information Disclosure Statement
5.	The IDS of 3/1/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Drawings
6.	The objection to the drawing for Figure 1 in lacking compliance with 37 CFR 1.121(d) because the sequence identifier, SEQ ID NO, is not indicated for any one of the individual CDR1-CDR3 sequences shown in the table is withdrawn.
	Applicants have provided both a clean and marked-up copy for Figure 1A in the Response of 3/1/2022.

Specification
7.	The objection to the disclosure because of informalities is withdrawn.
Applicants have made a bona fide effort to rectify the deficiencies for the improper citation of the term, e.g., Biacore, Octet, Aldevron, TiterMax, OmniFlic, Scorpion, BioLegend, CaptureSelect, etc., which is a trade name or a mark used in commerce. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 39-50, 52, 54-55 and 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claims.
	a) The rejection of Claims 39-50, 52, 54-55 and 60 for the recitation “CD3” because the genus/species of the CD3 protein (e.g., human, monkey, etc.) is not indicated any more than is the CD3 protein subunit, i.e., epsilon, delta or gamma to which the antibodies bind is withdrawn. Applicants have amended the claims to indicate that the species of CD3 is human and the chains are designated as δε.

	b) The rejection of Claims 39-42 for the recitation “a multispecific antibody” because nowhere in the claims is there an indication how the multispecificity is achieved is withdrawn. Applicants have amended the claims to clarify that the multispecificity is realized by a second binding moiety that specifically binds a pathogen antigen.

	Claim Rejections - 35 USC § 112, fourth paragraph
9.	The rejection of Claim 41 i under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.  
Applicants have amended Claim 41to indicate that the framworks are what comprise a VH and a VL domain having at least 95% identify to a specific sequence and which sequence variation is not specific nor applicable to the CDRs.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Pelletier on 4/15/2022.
The application has been amended as follows: 
Claim 56-59 (Canceled).


REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: 
The VH/VL sequence combinations are free from the art: LINKED SEQ ID NO 72, 73 AND 74 and LINKED SEQ ID NO 81, "GAS" AND 82; LINKED SEQ ID NO 72, 75 AND 76 and LINKED SEQ ID NO 81, "GAS" AND 82; LINKED SEQ ID NO 77, 78 AND 79 and LINKED SEQ ID NO 81, "GAS" AND 82; LINKED SEQ ID NO 72, 80 AND 79 and LINKED SEQ ID NO 81, "GAS" AND 82; and LINKED SEQ ID NO 77, 75 AND 79 and LINKED SEQ ID NO 81, "GAS" AND 82.
	The VH/VL sequence combinations are free from the art: SEQ ID NO 18 and 69; SEQ ID NO 1 and 69; SEQ ID NO 6 and 69; SEQ ID NO 13 and 69; SEQ ID NO: 39 and 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 39-42, 44-50, 54 and 60 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643